Citation Nr: 0731075	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  98-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
bursitis, right shoulder, status post decompression with 
traumatic arthritis, rated as noncompensable from May 1, 1996 
and as 10 percent disabling from March 11, 1997.  

2.  Entitlement to disability rating in excess of 10 percent 
for bursitis, left hip.  

3.  Entitlement to total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the claims on appeal.  

The case was previously remanded by the Board in August 2003 
to reevaluate the claims and process the veteran's notice of 
disagreement with the denial of TDIU.  

In June 2004, the Board remanded the case for notices 
complying with the Veterans Claims Assistance Act of 2000 
(VCAA) and a statement of the case (SOC) on the TDIU issue.  
The required VCAA notices were issued.  The required SOC was 
issued in November 2005.  

In August 2006, the Board remanded the case for development 
including obtaining Social Security Administration (SSA) 
records, and considering the additional records in the 
readjudication of the claim.  SSA responded that they had 
nothing, no record, no folder any longer.  The SSA stated 
that the last filing date was in September 1997 and the 
folder had been destroyed.  The claim was readjudicated, and 
the veteran was informed of the negative response in a 
supplemental statement of the case dated in June 2007.  In as 
much as the requested development has been completed to the 
extent possible, the Board proceeds with its review of the 
appeal.   

The Board must review all issues which are reasonably raised 
by a liberal reading of the record.  See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  The copy of the SSA decision 
submitted by the veteran is dated in December 1997 and 
acknowledges that he had osteoarthritis in his back.  Since 
he completed his active service in April 1996, this raises 
the possibility that osteoarthritis was manifested within the 
year after service.  Arthritis may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  While the SSA records are 
not available, the underlying medical reports maybe.  
Therefore, the Board refers issues pertaining to 
osteoarthritis of the veteran's back to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  Effective May 1, 1996, the service-connected bursitis of 
the right shoulder has been manifested by pain and limitation 
of motion.  

2.  The service-connected bursitis, right shoulder, status 
post decompression with traumatic arthritis, is manifested by 
a limitation of motion in abduction and flexion, which does 
not approximate a limitation to shoulder level.  

3.  The service-connected bursitis, left hip, is manifested 
by a limitation of flexion, which does not approximate 30 
degrees or more.  Abduction is not limited so that motion is 
lost beyond 10 degrees.  

4.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bursitis of the 
right shoulder were met as of May 1, 1996.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 
4, including §§ 4.7, 4.40, 4.45, 4.59 and Codes 5003, 5019, 
5201, 5202, and 5203 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
bursitis, right shoulder, status post decompression with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, 
including §§ 4.7, 4.40, 4.45 and Codes 5003, 5019, 5201, 
5202, and 5203 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
bursitis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 
4, including §§ 4.7, 4.40, 4.45 and Codes 5003, 5019, 5250-
5255 (2006).  

4.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including 
§§ 4.7, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, and updated in December 
2004, March 2005, September 2006, and January 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings and TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed in June 2004, December 
2004, March 2005 and September 2006 to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in June 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The notice as to disability ratings or effective dates, 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) was provided in the June 2007 correspondence.  
For the claims that are denied, any question as to the timing 
of the notice is moot, and there can be no failure to notify 
prejudice to the veteran.  The portion of the claim being 
allowed reflects that the veteran had actual knowledge of his 
right to appeal for a higher rating and did so.  The 
effective date is the earliest allowed by law.  So, the lack 
of timely notice was not prejudicial to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record, including the service medical records and 
VA clinical records.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Some VA clinical notes deal 
with other problems, while others mention complaints and 
treatment, without reporting the information needed to rate 
the disability.  Consequently, the clinical notes will only 
be discussed in detail as they provide sufficient rating 
information.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  

Bursitis is rated as degenerative arthritis.  38 C.F.R. 
Part 4, Code 5019 (2006).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
Part 4, Code 5003 (2006).  

Bursitis, Right Shoulder, Status Post Decompression with 
Traumatic Arthritis

The Board has considered the various criteria for rating 
shoulder impairment.  There is no evidence of ankylosis of 
the scapulohumeral articulation and no evidence of an 
analogous limitation of motion.  38 C.F.R. § 4.20 (2006).  
Therefore rating under 38 C.F.R. Part 4, Code 5200 (2006) is 
not appropriate.  There is no evidence of impairment or 
malunion of the humerus ratable under 38 C.F.R. Part 4, Code 
5202 (2005).  There is no evidence of dislocation, or 
nonunion of the clavicle or scapula, ratable under 38 C.F.R. 
Part 4, Code 5203 (2006).  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm.  Limitation 
of motion of the arm to midway between side and shoulder 
level will be rated as 30 percent disabling for the major 
arm.  Limitation of motion of the arm at shoulder level will 
be rated as 20 percent disabling for the major or minor arm.  
38 C.F.R. Part 4, Code 5201 (2006).  

Discussion of Evidence

The veteran concluded his active service on April 30, 1996 
and promptly filed a claim the following month.  On 
examination in June 1996, he complained of episodes of right 
shoulder pain twice a year.  Popping and clicking were 
experienced in the normal range of motion.  There was no 
history of decreased strength or sensory dysfunction.  
Shoulder pain did not inhibit daily activities.  Examination 
showed no scar formation or lesion.  There was a minimal 
amount of pain to palpation of the anterior shoulder capsule.  
Abduction went to 180 degrees.  External rotation went to 30 
degrees and internal rotation touched T8.  There was 5/5 
strength.  Impingement and apprehension signs were negative.  
With abduction and external rotation, there was audible 
crepitation.  There was no pain on external rotation or 
abduction.  The relocation test and sulcus sign were 
negative.  There was no tenderness to palpation at the 
acromioclavicular joint.  The diagnosis was bursitis of the 
right shoulder.  The examiner commented that there was no 
evidence of rotator cuff or degenerative arthritis of the 
right shoulder.  

In a rating decision dated in June 1996, the RO granted 
service connection for bursitis of the right shoulder, with a 
noncompensable rating effective May 1, 1996, the day after 
the veteran completed his active service.  In May 1997, less 
than a year after the June 1996 rating decision, the RO 
received a letter in which the veteran requested benefits for 
his right shoulder.  The RO considered this as a new claim, 
had the veteran examined in June 1997 and, in July 1997, 
issued a rating decision continuing the noncompensable 
evaluation.  In reality, the May 1997 letter should have been 
broadly construed as a NOD with the June 1996 rating decision 
and a statement of the case issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

The veteran's May 1997 NOD was accompanied by a report from a 
private hospital, dated in February 1997.  It was noted that 
the veteran's shoulder pain could have several causes, which 
could cause an inability to move the shoulder.  No actual 
restriction of shoulder movement was documented.  

Magnetic resonance imaging (MRI) at a private facility, in 
April 1997, disclosed acromioclavicular spurring causing 
minimal impingement of the supraspinatous tendon and muscle.  
There was subacromial bursa fluid and edema of the humeral 
head.  There was no evidence of rotator cuff tear.  

On VA examination in June 1997, the veteran complained of 
right shoulder pain.  He told of a flare-up in February 1997.  
On examination, there was no tenderness to palpation over the 
right shoulder.  The right shoulder girdle musculature was 
preserved.  Active abduction went to 180 degrees with some 
difficulty in the final 30 degrees of abduction.  External 
rotation went to 60 degrees and internal rotation touched the 
T10 vertebra,  There was 5/5 strength on adduction, internal 
rotation, and external rotation.  There was a very subtle 
impingement sign.  The impression was impingement of the 
right shoulder.  

A clinical note, dated in July 1997, reflects complaints of 
right shoulder pain with recent worsening.  There was pain to 
palpation over the deltoid and humeral head.  There was pain 
on active abduction at 90 degrees, external and internal 
rotation.  There was no instability.  

During VA hospitalization, in September 1997, the veteran's 
service-connected impingement of the right shoulder was 
surgically treated with an arthroscopic subacromial 
decompression.  The disability was rated at 100 percent from 
the date of surgery, in September 1997 to January 1, 1998, 
when the current 10 percent rating became effective.  

The veteran's right shoulder was evaluated, in September 
1997, following his surgery.  Forward flexion was to 100 
degrees, actively, and 120 degrees, passively.  Abduction was 
to 110 degrees, actively, and 115 degrees, passively.  
Extension was 40 degrees, actively, and 52 degrees, 
passively.  External rotation was 40 degrees actively and 
passively.  There was a full range in internal rotation.  
When evaluated approximately four days later, the active 
range of motion was forward flexion to 138 degrees, abduction 
to 104 degrees, extension to 60 degrees, external rotation to 
55 degrees, and full internal rotation.  On October 1, 1997, 
forward flexion was 144 degrees and abduction was 104 
degrees.  On October 2, 1997, forward flexion was 144 degrees 
and abduction was 107 degrees.  On October 14, 1997, forward 
flexion was 140 degrees and abduction was 94 degrees.  On 
October 17, 1997, forward flexion was 140 degrees and 
abduction was 124 degrees.  On October 30, 1997, forward 
flexion was 149 degrees and abduction was 120 degrees.  On 
November 4, 1997, forward flexion was 155 degrees and 
abduction was 130 degrees.  

An undated VA orthopedic clinic note shows the veteran was 
status post right shoulder subacromial decompression and was 
doing well.  He was getting range of motion physical therapy 
and should start strengthening exercises.  Active abduction 
went to 100 degrees.  Flexion went to 110 degrees.  External 
rotation went to 40 degrees and internal rotation went to the 
level of vertebra L4.  

The report of the February 1998 VA joints examination shows 
the history of symptoms in service and surgery in September 
1997.  The veteran said he was improved, but continued to 
have stiffness in abduction.  He reported bouts of daily 
pain.  He said he was previously doing overhead work but 
could not do it because of pain.  Examination of the right 
shoulder disclosed two arthroscopic portals which were well 
healed, without infection.  Elevation went to 180 degrees.  
Internal rotation went to L2 and external rotation went to 60 
degrees.  Abduction went to 90 degrees.  There was no 
evidence of atrophy.  Motor strength was 5/5.  He was 
neurovascularly intact.  There was some minor point 
tenderness along his acromioclavicular joint.  X-rays studies 
were reviewed.  The conclusion was that the veteran had 
acromioclavicular joint arthritis and subacromial 
impingement.  He was still recovering.  He had made great 
gains with full elevation but had limited internal rotation 
and slight abduction.  Continued improvement was expected.  
The disability was considered mild to moderate.  The 
permanent disability was expected to be mild.  

VA therapy notes of May 1998 show complaints of weakness and 
findings that the right upper extremity had less strength 
than the left.  The weakness does not approximate any 
applicable criteria for a higher rating.  Strengthening 
exercises were recommended.  The examiner reported a full 
range of motion in flexion, extension, abduction, and 
internal and external rotation.  

On VA examination of the veteran's joints, in July 1998, the 
veteran complained of pain in his shoulders.  The veteran's 
pain was constant and made worse by activity.  It was 
relieved by medication.  The active range of motion of his 
shoulders was forward flexion from 0 to 180 degrees.  
Shoulder abduction was 90 to 180 degrees, bilaterally.  
External and internal rotation were 0 to 90 degrees, 
bilaterally.  Sensation was intact.  Muscle strength was 5/5 
in all joints of the upper extremities.  There was no 
evidence of muscle atrophy or fasciculation.  

A VA orthopedic clinic note, dated in August 1998, shows the 
veteran reported pain on lifting, repetitive motions, and 
overhead activity.  Right shoulder motion was 90 degrees 
abduction, 150 degrees forward flexion, 45 degrees external 
rotation and internal rotation to the level of vertebra T12.  
There was a positive impingement syndrome and tenderness to 
palpation over the acromioclavicular joint.  Motor responses 
were 5/5 and sensory responses were equal.  X-rays of the 
right shoulder disclosed evidence of a costal clavicle 
resection and possible acromioplasty.  

On VA examination in September 2000, the veteran complained 
of intermittent right shoulder pain.  It was made worse by 
activity and relieved by rest.  The active range of right 
shoulder motion was flexion to 180 degrees, extension to 50 
degrees, internal rotation to 90 degrees, external rotation 
to 90 degrees, abduction to 180 degrees, and adduction to 50 
degrees.  The examiner commented that this was a normal range 
of motion for the veteran's shoulder.  Sensation was intact.  
Muscle strength was 5/5.  There was some pain to palpation 
over the glenohumeral joint and over the greater tuberosity 
of the humerus.  There was no crepitus on range of motion of 
the shoulder.  There was no bony or soft tissue abnormality, 
edema or erythema.  The assessment was pain in the right 
shoulder.  X-rays were negative.  

The VA clinical notes from February 2002 to January 2003 have 
only one relevant notation.  A VA clinical note, dated in 
September 2002, shows the veteran complained of having 
shoulder pain for 4 days.  There was tenderness in the 
suprascapular area and anterior segment of the deltoid.  Pain 
radiated from the deltoid into the arm.  There was a full 
range of motion with pain on placing the arm behind his back.  
There was tenderness in the right upper back.  Otherwise, the 
thorax was nontender, strength and deep tendon reflexes were 
normal.  The assessment was myofasciitis of the right 
shoulder.  Medication and warm compresses were recommended.  
While this record indicates a flare-up, it shows that even 
the limitations associated with a flare-up do not approximate 
the criteria for a higher rating.  38 C.F.R. § 4.7.  

On examination in April 2003, the veteran complained of right 
shoulder weakness and easy fatigability, as well as tingling 
in the fingers.  He denied any shoulder pain.  He also denied 
flare-ups of pain.  The examiner described the range of right 
shoulder motion as excellent, with abduction to 170 degrees, 
actively and passively.  Forward flexion was 175 degrees.  
External rotation was 70 degrees and internal rotation went 
to T12.  He had a negative crossover test, negative Neri's 
sign, negative Hawkin's sign, negative supraspinatus 
isolation test, and negative O'Brien's test.  Strength was 
5/5 in all muscle of the rotator cuff, including external and 
internal rotation of the shoulder.  There was 5/5 strength in 
abduction, extension, and forward flexion of the shoulder.  
Biceps and triceps strength was 5/5.  Test results were 
symmetric, if not slightly stronger than the left.  The 
veteran reported that previous tests showed a 40 percent 
decrease in strength and the examiner specified that was not 
found on this examination.  Sensation was intact.  There was 
no crepitus on right shoulder motion.  There was no 
tenderness to palpation of the right shoulder.  There were no 
abnormal masses or swellings and the contour was normal.  The 
assessment was status post right shoulder arthroscopic 
subacromial decompression and distal clavicle resection for 
impingement syndrome.  The examiner commented that it seemed 
to be a very successful surgery with complete relief of pain.  
The examiner noted that he did not find any weakness, despite 
the veteran's claim to experience some weakness.  There was 
no objective evidence of pain on motion of the shoulder and 
no evidence of fatigability, incoordination, or functional 
loss.  There were no flare-ups.  The examiner expressed the 
opinion that the right shoulder should not interfere with 
employability at all.  The overall assessment was that the 
veteran had essentially no problem with his right shoulder.  

Conclusion

The basic rating criteria for bursitis provides a 10 percent 
rating where there is any limitation of motion.  38 C.F.R. 
Part 4, Codes 5019, 5003 (2006).  Review of the record shows 
that the veteran initiated a timely appeal of the initial 
rating effective in 1996.  Unfortunately, the June 1996 and 
June 1997 VA examinations failed to measure the forward 
flexion of the veteran's arm.  That range of motion was not 
documented until after the September 1997 surgery, when 
limitations were found.  The June 1996 VA examination did 
document an audible crepitation.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2006).  Thus, the veteran's right shoulder 
pain, supported by objective evidence of audible crepitation 
warrants a compensable rating.  Moreover, on VA examination 
in June 1997, the examiner noted a limitation of motion that 
he described as some difficulty in the final 30 degrees of 
abduction.  There was also a very subtle impingement sign.  
These objective findings again support the veteran's reports 
of pain and a compensable, 10 percent rating.  Consequently, 
the Board, recognizing the timely appeal of the initial 
rating in 1996, grants a 10 percent rating effective May 1, 
1996.  

Turning to the question of a rating in excess of 10 percent, 
the veteran's description of his symptoms has been 
considered.  However, the findings of the trained medical 
personnel are significantly more probative in determining 
whether the service-connected disability approximates the 
criteria for a higher evaluation.  The current 10 percent 
rating contemplates some limitation of motion and related 
functions.  The objective medical findings show that the 
right shoulder disorder does not approximate any limitation, 
under any applicable rating criteria, which would support a 
rating in excess of the current 10 percent.  

The abduction to 90 degrees, noted on the February 1998 
examination and August 1998 clinical note is evidence that 
arm motion in one plane was restricted to shoulder level.  
However, it is not consistent with the elevation to 180 
degrees noted in February 1998 or the forward flexion to 150 
degrees noted in August 1998.  More significantly, these 
findings are not consistent with the ranges of motion 
demonstrated before or since.  The limitation of motion to 
shoulder level, demonstrated in February and August 1998, is 
overwhelmed by a preponderance of evidence which demonstrates 
that motion in both abduction and flexion consistently 
exceeds shoulder level.  

The findings of the competent medical personnel provide a 
preponderance of probative evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  Measurements of joint motion, 
even shortly after the surgery, exceeded shoulder level in 
both flexion and abduction.  The longitudinal review of the 
evidence shows that the range of motion consistently exceeded 
the restrictions required for a higher rating.  We conclude 
that at no time has the right shoulder disability exceeded 
the criteria for a 10 percent rating.  

Bursitis, Left Hip

The Board has considered the various rating criteria for the 
hip.  There is no evidence of ankylosis, a flail joint, or 
femur impairment ratable under 38 C.F.R. Part 4, Codes 5250, 
5254, or 5255 (2006).  

Limitation of extension of the thigh to 5 degrees will be 
rated as 10 percent disabling.  38 C.F.R. Part 4, Code 5251 
(2006).  

Limitation of flexion of the thigh will be rated as 10 
percent disabling where flexion is limited to 45 degrees, 20 
percent disabling where flexion is limited to 30 degrees, 30 
percent disabling where flexion is limited to 20 degrees, and 
40 percent disabling where flexion is limited to 10 degrees.  
38 C.F.R. Part 4, Code 5252 (2006).  

Impairment of the thigh will be rated as 20 percent disabling 
where there is a limitation of abduction such that motion is 
lost beyond 10 degrees.  A 10 percent rating will be assigned 
where adduction is limited such that the legs cannot be 
crossed.  A 10 percent rating will also be assigned for a 
limitation of rotation such that the appellant cannot toe-out 
the affected leg more than 15 degrees.  38 C.F.R. Part 4, 
Code 5253 (2006).  

Discussion of Evidence

The report of the June 1996 VA examination shows the veteran 
reported stiffness in the left hip, primarily in the morning.  
He also describe a dull pain over the left greater 
trochanter.  Examination disclosed no scars over the left 
hip.  There was tenderness to palpation over the left greater 
trochanter.  The range of left hip motion went from 10 to 120 
degrees.  Internal rotation was 20 degrees and external 
rotation was 40 degrees, in flexion.  Internal rotation was 
10 degrees and external rotation was 50 degrees, in full 
extension.  Abduction of both hips was symmetrical to 30 
degrees without pain.  Adduction of the left hip to 15 
degrees recreated pain over the left greater trochanter.  The 
left foot was slightly externally rotated.  Ober's test was 
positive.  Hip strength was 5/5.  The impression was 
trochanteric bursitis of the left hip, tight iliotibial band.  
There was no evidence of vascular necrosis or degenerative 
arthritis of the left hip.  

The report of the July 1998 VA examination of the veteran's 
joints recorded the veteran's complaints of left hip pain.  
The pain in the left hip had reportedly become worse.  It was 
constant and exacerbated by activity.  Medications helped.  
The examiner found pain over the greater trochanter area of 
the left hip.  Gait was nonantalgic.  There was no evidence 
of edema, erythema, or muscle spasm in any joints.  There 
were no other focal neuromuscular deficits.  The assessment 
was that the pain in the hip was probably secondary to 
degenerative joint disease in the hip with a possibility of 
trochanteric bursitis on the left.  

An April 1999 VA orthopedic clinic note shows the veteran was 
referred for bilateral hip pain, more severe on the left.  
The pain was described as intermittent and aggravated by 
activity.  He was unable to walk more than 1/2 mile without 
rather severe left hip pain.  He also complained of having 
some pain at night.  The range of motion of both hips was 
near normal, but he complained of moderate pain in the left 
hip at extremes of motion, particularly abduction, and 
internal and external rotation.  There was no sensory 
disturbance and muscle strength was good.  X-rays of the hips 
were said to indicate moderately advanced degenerative 
arthritis on the left.  

A December 1999 VA orthopedic clinical note reflects 
complaints of bilateral hip pain, the left worse than the 
right.  X-rays reportedly showed progression of disease, 
particularly in the left hip.  The veteran complained of 
constant pain, aggravated by activity.  He also reported that 
pain at night made it difficult to rest.  The range of left 
hip motion was flexion to 90 degrees, abduction to 20 
degrees, and internal and external rotation to 10 degrees 
each.  There was no flexion contracture.  The veteran was 
urged to continue activity as long as possible.  Medication 
was also recommended.  

The December 1999 note reflects a greater limitation than is 
shown in subsequent examinations and reflects a limitation of 
motion which would warrant the minimum 10 percent rating 
under diagnostic codes 5003 and 5019.  However, it does not 
approximate any applicable criteria for a higher rating.  The 
flexion to 90 degrees would not meet the Code 5252 criteria 
for 10 percent rating which requires that flexion be limited 
to 45 degrees.  It would certainly not approximate the 
limitation of flexion to 30 degrees, which is required under 
that code for the next higher rating, 20 percent.  Similarly, 
abduction went to 20 degrees.  That does not approximate the 
requirement for a 20 percent rating, under diagnostic code 
5253, which requires that there is a limitation of abduction 
such that motion is lost beyond 10 degrees.  

On VA examination in September 2000, the veteran complained 
of intermittent left hip pain.  It was made worse by activity 
and relieved by rest.  The active range of left hip motion 
was flexion to 120 degrees, abduction to 45 degrees, 
adduction to 30 degrees, internal rotation to 40 degrees, and 
external rotation to 45 degrees.  The examiner noted that 
this was a normal range of motion for the veteran's hip.  
Sensation was intact.  Muscle strength was 5/5.  There was 
some pain on palpation of the hip joint and Patrick's sign 
was positive for the left hip.  The X-rays revealed mild 
osteoarthritic change in the left hip and were otherwise 
negative.  The assessment was pain in the left hip with a 
diagnosis of degenerative joint disease of the left hip.  

The VA clinical notes from February 2002 to January 2003 do 
not address the veteran's left hip disability.  

The report of the April 2003 VA examination shows the veteran 
complained of daily moderate discomfort on the lateral aspect 
of his left hip.  Prolonged extremes of external rotation, 
such as crossing his legs, were said to produce pain 
radiating into the groin.  He currently walked two miles, 3 
or 4 times a day.  Physical examination disclosed left hip 
flexion of approximately 100 degrees.  Flexion passed that 
point caused pain.  He extended to approximately 15 degrees 
without discomfort.  External rotation went to 75 degrees 
with pain on extremes radiating into his groin.  Internal 
rotation went to 25 degrees without pain.  There was 
significant tenderness to palpation over the greater 
trochanter.  He also reported a snapping sensation in the 
greater trochanter when flexing his hip.  Strength was 5/5 in 
all muscle groups of the lower extremity.  He was 
neurovascularly intact.  The assessment was left greater 
trochanteric bursitis with some evidence of pain with flexion 
passed 100 degrees.  There was no evidence of weakness in the 
hip.  The examiner noted that the veteran reported that he 
was out of work twice in the past year which suggested some 
degree of functional loss due to flare-ups.  The examiner did 
not think the left hip would cause marked interference with 
his employability.  The overall assessment was a minor 
problem with the left hip and greater trochanteric bursitis.  

Conclusion

Here, again, the findings of the trained medical personnel 
are significantly more probative and persuasive than the 
veteran's assessment of his disability.  The medical reports 
support the current 10 percent rating, which contemplates 
some limitation of motion and related functions.  The 
objective medical findings show that the left hip disorder 
does not approximate any limitation, under any applicable 
rating criteria, which would support a rating in excess of 
the current 10 percent.  The findings of the competent 
medical personnel provide a preponderance of probative 
evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that at no time has the left hip disability exceeded 
the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in October 1998 
and supplemental statement of the case dated in June 2007), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

The veteran also claims entitlement to a total disability 
rating for compensation based on unemployability of the 
individual (TDIU).   Entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).  

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Where these percentage requirements are not met, 
entitlement to benefits may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).

In this case, service connection is in effect for bursitis of 
the right shoulder, status post decompression with traumatic 
arthritis, rated as 10 percent disabling, and for bursitis of 
the left hip, rated as 10 percent disabling.  The combined 
disability rating is 20 percent.  

The Board has considered all the evidence of record, set 
forth in greater detail above.  

In April 1997, a private physician certified that the veteran 
had been under his care since March 1997 and that he was not 
able to work full time.  The accompanying notes referred to 
the right shoulder disability.  This was before the veteran 
had his shoulder surgery.  Since then, there has been no 
evidence from the private physician.  More significantly, 
there is no evidence that the shoulder disability prevents 
the veteran from working full time.  

In December 1997, the SSA informed the veteran that it was 
determined that his condition was not severe enough to keep 
him from working.  They considered his report that he had 
been unable to work since February 1997 due to arthritis in 
his left hip and back and a limited range of motion in his 
right shoulder.  He reported that he was currently not 
working.  SSA acknowledged that the veteran had 
osteoarthritis in his left hip and back.  Although he 
experienced pain in his hip and back, he was able to walk, 
bend , and move adequately.  The limited range of shoulder 
motion limited him to light work.  He was able to stand, walk 
and sit for up to 6 hours in an 8 hour day.  He should avoid 
jobs requiring him to reach above shoulder level with his 
right arm.  He stated that he had been a command and control 
craftsman and an electrician's helper, which required lifting 
and reaching above shoulder level.  Because of his shoulder 
limitations, he might not be able to return to those types of 
jobs.  However, based on his age of 42, and 12 years of 
education, there were other jobs that he had the ability to 
perform that did not require more than light exertion and did 
not involve frequent reaching with his arm above shoulder 
level.  

In an August 1998 VA clinical note, it was reported that the 
veteran had not worked since September 1997.  

On VA examination in September 2000, it was reported that the 
veteran was working as a forklift operator.  

On VA examination in April 2003, the veteran reported that he 
worked as an industrial electrician after service but was 
forced to stop by left hip pain.  He currently worked as a 
fork lift operator in a full time capacity.  The overall 
assessment was that the veteran had a minor problem with the 
left hip and greater trochanteric bursitis, and essentially 
no problem with his right shoulder.  In addition, in a May 
2003 addendum, the examiner opined that the veteran was not 
unemployable due to his service-connected right shoulder and 
left hip disabilities.

Based on the above evidence, the Board finds that, although 
the veteran's service-connected disabilities cause functional 
impairment, as evidenced by his combined 20 percent rating, 
they are not shown to cause the veteran to be unemployable 
given his educational and employment background.  
Specifically, the veteran's 12 years of education and many 
years of responsible work experience in the service give him 
the basic skills necessary to perform many types of work, 
which are routinely performed by high school graduates and 
which are less physically strenuous and compatible with the 
veteran's service-connected disabilities.  He is not 
unemployable, and is, in fact, currently working.   


ORDER

A 10 percent rating for bursitis of the right shoulder is 
granted effective May 1, 1996, subject to the laws and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for bursitis, 
right shoulder, status post decompression with traumatic 
arthritis, is denied.

A disability rating in excess of 10 percent for bursitis, 
left hip, is denied.  

A total disability rating based on individual unemployability 
is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


